L.B. Hart, plaintiff in error, was, on the 19th day of May, 1919, in the county court of Kay county, convicted of having had in his possession on February 9, 1917, certain intoxicating liquor, with the unlawful intent of disposing thereof, and his punishment was fixed at 120 days in jail and a fine of $100.
To reverse this judgment and sentence, he appeals. *Page 406 
The points urged in this case are fully covered by the questions just decided by this court in the case of Luppy v. State, 19 Okla. Cr. 434, 200 P. 550; and for the reasons there stated, applicable to this case, the judgment below is affirmed.